Citation Nr: 1701402	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-33 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, of the United States Code (Post-9/11 GI Bill).



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1996 to June 1999 and in the United States Air Force from April 25, 2000, to October 10, 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California. 

In his December 2012 Substantive Appeal, the Veteran requested a videoconference hearing before the Board.  In a November 2016 written submission, the Veteran stated that he wished for the Board to proceed with the adjudication of his claim.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704  (2016). 

The Board notes that in November 2013, the Muskogee RO certified the issue of eligibility for the Veterans Retraining Assistance Program (VRAP) to the Board.  However, although the RO issued a January 2013 Statement of the Case (SOC) regarding eligibility for VRAP, the Veteran did not perfect an appeal as to that issue.  In addition, the Veteran did not perfect an appeal following the April 2013 SOC issued by the Waco RO regarding the issue of service connection for a dental disorder, to include as secondary to the service-connected disability of depressive disorder.  Thus, those matters are no longer in appellate status.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.




FINDINGS OF FACT

1.  The Veteran had at least 30 days of continuous active duty service from April 25, 2000, to October 10, 2001.

2.  The Veteran's DD Form 214 indicates that he was released from active duty with an honorable discharge on October 10, 2001, due to a personality disorder. 

3.  A January 2004 rating decision granted service connection for depressive disorder, effective October 11, 2001, the day after the Veteran's discharge from active duty.

4.  The Veteran was discharged from service due to a service-connected disability.



CONCLUSION OF LAW

The criteria for eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have been met.  38 U.S.C.A. §§ 3311 (West 2014); 38 C.F.R. §§ 21.9520 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has asserted that he is entitled to Post-9/11 GI Bill benefits because he served at least 30 continuous days on active duty in the Armed Forces after September 10, 2001, and following completion of such service, was discharged from active duty for a service-connected disability.  

The Post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  A Veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311  (West 2014); 38 C.F.R. § 21.9520 (a) (2016). 

A Veteran is also eligible for benefits under 38 U.S.C. Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520 (b) (2016).

The Veteran's DD Form 214 shows that he had active service from April 25, 2000, to October 10, 2001, and was released from active duty due to a "personality disorder."  The RO denied the claim for eligibility for Post-9/11 GI Bill education benefits finding that the Veteran did not have the requisite length of service and was not discharged due to a service-connected disability. 

The Board acknowledges that the actual "narrative reason for separation" on the Veteran's DD Form 214 is "personality disorder" and it does not reflect that the Veteran was discharged from active duty due to a service-connected disability. 
Thus, the question arises as to whether VA has the authority to determine if the Veteran's discharge was due to a service-connected disability, even though it was not specifically recognized as such by the service department at that time.

The pertinent statute, 38 U.S.C.A. § 3311 (b) (West 2014), and it's implementing regulation, 38 C.F.R. § 21.9520 (b), both require that the discharge be due to a service-connected disability.  However, neither provision explicitly mandates that the determination that the Veteran's discharge was due to a service-connected disability be made by the service department.  Moreover, VA has jurisdictional authority to determine the eligibility requirements for applicants seeking benefits under its own entitlement programs.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303  (2016). 

In that regard, it is VA's policy to administer the law under a broad interpretation, consistent with the facts shown in every case, and when after careful consideration of all procurable and assembled data a reasonable doubt arises, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102  (2016).  The Board has been mindful of these provisions in deciding the instant claim.

The Board finds that although the Veteran's DD Form 214 lists his reason for separation as a "personality disorder," the record nevertheless shows that the Veteran's major depressive disorder was the basis for his separation from active service. 

The Veteran's service treatment records show that a September 1999 report of medical examination at enlistment indicated that his psychiatric examination was normal and that he was qualified for service.  Significantly, the Veteran's service treatment records reflect that he began to receive treatment for major depressive disorder beginning in October 2000.   Between October 2000 and March 2001, the Veteran was diagnosed with major depressive disorder, occupational problems, and adjustment disorder; he also attended a depression management group.  A December 2000 mental health evaluation revealed a diagnosis of major depressive disorder.  Moreover, a February 2001 physical profile noted that the Veteran was restricted from carrying weapons because he was currently under treatment for major depressive disorder.  Also, an August 2001 Department of the Air Force memorandum indicated that the Veteran was recommended for discharge for conditions that interfere with military service, mental disorders.  The memorandum referenced the Veteran's December 2000 diagnoses of major depressive disorder and adjustment disorder rendered by the mental health clinic.  The Veteran's August 2001 separation physical noted that he was not worldwide qualified secondary to major depression.  Notably, the Veteran's service treatment records do not indicate that he was treated for or diagnosed with a personality disorder during active service as listed on his DD Form 214.  Rather, the Veteran's service treatment records reflect that he was primarily treated for major depressive disorder.  

In October 2001, the Veteran filed a claim for service connection for major depressive disorder.  In a January 2004 Decision Review Officer rating decision, the Waco RO granted service connection for depressive disorder, effective October 11, 2001.

In sum, the evidence shows that the Veteran served on active duty for more than 30 continuous days and that he received mental health treatment over several months prior to his separation from service.  In addition, the Veteran was recommended for separation due to major depressive disorder and adjustment disorder.  Finally, service connection is in effect for depressive disorder, effective the first day following the Veteran's discharge from active duty.  

Based on the foregoing, the Board finds that the Veteran had at least 30 days continuous active service after September 10, 2001 that was characterized as honorable, and he was discharged due to a service-connected disability.  38 U.S.C. § 3311 (b); 38 C.F.R. 21.9520 (b).  Accordingly, basic eligibility for Post-9/11 GI Bill education benefits is warranted.







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


